DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 08/02/2022, with respect to the rejection(s) of claim(s) 1-4, 6, 16-17, and 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sufan et al. (US 9,988,712).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sufan et al. (US 9,988,712).
Sufan discloses;
Claim 1. A substrate carrier, comprising: a base plate (1), wherein the base plate is a thin, solid plate with no through holes or embedded components; and a plurality of raised portions (4) extending from the base plate, wherein the plurality of raised portions include first raised portions (plurality of 4 surrounding pocket 21, some of which have been annotated in Fig. 1) and second raised portions (plurality of 4 surrounding pockets 22-27, some of which have been annotated in Fig. 1), the first raised portions disposed radially inward from the second raised portions, wherein the base plate and the plurality of raised portions define pockets (2) configured to retain a plurality of substrates (3), wherein the plurality of raised portions, together, are configured to only partially surround the plurality of substrates, and wherein an upper surface of the second raised portions have a greater surface area, collectively, than an upper surface of the first raised portions (Col. 4-5 and Fig. 1).  
Claim 3. The substrate carrier of claim 1, wherein the plurality of raised portions have three sides that are curved, and wherein at least two of the three sides are configured to partially define adjacent pockets (Fig. 1).  
Claim 4. The substrate carrier of claim 1, wherein the pockets include a central pocket (Fig. 1) and the first raised portions are disposed about a center of the base plate and have a side facing the center that is curved radially outward from the center to define the central pocket (annotated Fig. 1).  
Claim 6. The substrate carrier of claim 1, wherein the plurality of raised portions include six first raised portions and six second raised portions configured to define a central pocket and six peripheral pockets (Fig. 1).  
Claim 16. A substrate carrier, comprising: a base plate (1), wherein the base plate is a solid plate with no through holes or embedded components; and a plurality of raised portions (4) that are generally triangular shaped extending from the base plate, wherein the base plate and the plurality of raised portions define a plurality of pockets (2) having a circular shape, wherein an outer surface of all of the plurality of raised portions are disposed radially inward on an outer surface (annotated Fig. 1) of the base plate, and wherein the plurality of pockets include a central pocket (21) and a six peripheral pockets (22-27) (Col. 4-5 and Fig. 1).
Claim 19. The substrate carrier of claim 16, wherein the plurality of raised portions have three sides that are curved (Fig. 1 and 5).  
Claim 20. The substrate carrier of claim 16, wherein the plurality of raised portions include a plurality of first raised portions (plurality of 4 surrounding pocket 21, some of which have been annotated in Fig. 1) defining the central pocket (21, annotated Fig. 1) and a plurality of second raised portions (22-27, annotated Fig. 1), which along with the plurality of first raised portions, define the six peripheral pockets.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9-10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sufan in view of Cadee et al. (US 2013/0164688).
	Sufan discloses;
Claim 9. A substrate carrier, comprising: a base plate (1) having a central substrate retaining surface (21, annotated Fig. 1), and a plurality of peripheral substrate retaining surfaces (22-27, annotated Fig. 1); a plurality of discrete first raised portions (plurality of 4 surrounding pocket 21, some of which have been annotated in Fig. 1) defining the central substrate retaining surface; and a plurality of discrete second raised portions (plurality of 4 surrounding pockets 22-27, some of which have been annotated in Fig. 1), which along with the plurality of discrete first raised portions, define the plurality of peripheral substrate retaining surfaces, wherein each second raised portion of the plurality of discrete second raised portions at least partially defines adjacent peripheral substrate retaining surfaces (Col. 4-5 and Fig. 1).  
Claim 10. The substrate carrier of claim 9, wherein the base plate is a thin, solid plate with no through holes or embedded components (Fig. 1).  
Claim 12. The substrate carrier of claim 9, wherein the second raised portions have two sides that are curved radially inward (5 and 5’ on two of the three sides) and a third side that is curved radially outward (outward curve that is the transition from 11’ to 5) (Fig. 5).  
Sufan does not recite;
Claim 2. The substrate carrier claim 1, wherein the substrate carrier is made of silicon (Si), silicon carbide (Sic), or silicon-infiltrated, silicon carbide (SiSiC).  
Claim 9. The substrate carrier is made of silicon-infiltrated, silicon carbide (SiSiC).
Claim 17. The substrate carrier of claim 16, wherein the base plate is made of silicon (Si), silicon carbide (Sic), or silicon-infiltrated, silicon carbide (SiSiC) (Pg. 9, Par. 11 of machine translation).  
	However, Cadee discloses a substrate (1) having a main body (22), and further teaches the main body is made of silicon-infiltrated, silicon carbide (SiSiC) which is suitable for achieving good flatness (Par. 0052 and 0095 and Fig. 2).
Therefore, in view of Cadee’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Sufan’s substrate carrier to be made of silicon-infiltrated, silicon carbide (SiSiC) to achieve good flatness.

Claims 5, 7-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sufan.
Sufan does not recite;
Claim 5. The substrate carrier of claim 1, wherein the first raised portions extend about 0.01 inches to about 0.04 inches from the base plate.  
Claim 7. The substrate carrier of claim 6, the central pocket and peripheral pockets are each configured to hold a substrate having a diameter of about 4.0 inches.  
Claim 8. The substrate carrier of claim 1, wherein the base plate has a thickness of about 0.03 inches to about 0.05 inches.
Claim 18. The substrate carrier of claim 16, wherein the plurality of pockets have a diameter of about 4.0 inches.  
	However, it would have been an obvious matter of design choice to modified Sufan’s apparatus to the claimed dimensions to accommodate the substrates that Applicant’s claimed invention is to carry, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sufan in view of Cadee.
Sufan does not recite;
Claim 11. The substrate carrier of claim 9, wherein the plurality of first raised portions extend about 0.01 inches to about 0.04 inches from the base plate.  
Claim 13. The substrate carrier of claim 9, wherein the base plate has an outer diameter of about 11.5 inches to about 12.5 inches.  
Claim 14. The substrate carrier of claim 9, wherein the central substrate retaining surface and the plurality of peripheral substrate retaining surfaces are each configured to hold a substrate having a diameter of about 4.0 inches.  
Claim 15. The substrate carrier of claim 9, wherein the base plate has a thickness of about 0.03 inches to about 0.05 inches.  
However, it would have been an obvious matter of design choice to modified Sufan’s apparatus to the claimed dimensions to accommodate the substrates that Applicant’s claimed invention is to carry, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
 

    PNG
    media_image1.png
    774
    608
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD P JARRETT/Primary Examiner, Art Unit 3652